Name: Commission Regulation (EC) NoÃ 1201/2005 of 26 July 2005 on the issue of import licences for rice against applications submitted during the first 10 working days of July 2005 pursuant to Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product
 Date Published: nan

 27.7.2005 EN Official Journal of the European Union L 195/11 COMMISSION REGULATION (EC) No 1201/2005 of 26 July 2005 on the issue of import licences for rice against applications submitted during the first 10 working days of July 2005 pursuant to Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of concessions set out in Schedule CXL drawn up in the wake of the conclusion of GATT XXIV.6 negotiations (1), Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (2), Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), as last amended by Regulation (EC) No 2458/2001, and in particular Article 5(2) thereof, Whereas: Examination of the quantities for which applications have been submitted under the July 2005 tranche shows that licences should be issued for the quantities applied for, reduced, where appropriate, by the percentages not covered and fixing the quantities carried over to the subsequent tranche, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences for rice against applications submitted during the first 10 working days of July 2005 pursuant to Regulation (EC) No 327/98 and notified to the Commission shall be issued for the quantities applied for, reduced by the percentages set out in the Annex to this Regulation. 2. The available quantities carried over to the subsequent tranche are set out in the Annex hereto. Article 2 This Regulation shall enter into force on 27 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 122, 22.5.1996, p. 15. (3) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2296/2003 (OJ L 340, 24.12.2003, p. 35). ANNEX Reduction percentages to be applied to quantities applied for under the tranche for July 2005 and quantities carried over to the following tranche: (a) semi-milled and wholly milled rice falling within CN code 1006 30 Origin Reduction percentage for the July 2005 tranche Quantity carried over to the tranche for September 2005 (tonnes) United States of America 0 (1) 10 908,927 Thailand 0 (1) 986,954 Australia 0 (1) 345,820 Other origins   (b) husked rice falling within CN code 1006 20 Origin Reduction percentage for the July 2005 tranche Quantity carried over to the tranche for September 2005 (tonnes) Australia 0 (1) 10 429 United States of America 0 (1) 7 642 Thailand 0 (1) 1 812 Other origins 0 (1) 117 (c) broken rice falling within CN code 1006 40 00 Origin Reduction percentage for the July 2005 tranche Thailand 0 (1) Australia 0 (1) Guyana 0 (1) United States of America 0 (1) Other origins 0 (1) (1) Issue for the quantity applied for.